        Case 2:18-cv-00712-DB-DBP Document 30 Filed 08/01/19 Page 1 of 3




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Attorneys for the Seavers

                        IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
             Plaintiffs,
                                                         PLAINTIFFS’ NOTICE OF
 v.
                                                         VOLUNTARY DISMISSAL
 The ESTATE of ALEXANDRE CAZES,                          WITHOUT PREJUDICE OF
 deceased, a citizen of Canada, formerly                   (1) CHINA POST AND
 doing business as ALPHABAY; THE TOR                        (2) THE ESTATE OF
 PROJECT, INC. aka THE ONION                               ALEXANDER CAZES
 ROUTER, a Massachusetts non-profit
 corporation; CHINA POSTAL EXPRESS
 & LOGISTICS COMPANY aka CHINA
 POST aka CHINA COURIER SERVICES                       Case No.: 2:18-cv-00712-DB-DBP
 CORPORATION, a Chinese corporate or
 governmental entity; and EMS                                   Judge Dee Benson
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity; and THE                      Magistrate Judge Dustin B. Pead
 UNITED STATES POSTAL SERVICE, an
 agency of the UNITED STATES OF
 AMERICA,
             Defendants.

      In accordance with Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs

James and Deborah Seaver, through their undersigned counsel, hereby voluntarily dismiss without

prejudice their claims in this action against the following defendants: (1) China Postal Express &
Logistics Company aka China Post aka China Courier Services Corporation, a Chinese corporate



1595478.1
        Case 2:18-cv-00712-DB-DBP Document 30 Filed 08/01/19 Page 2 of 3




or governmental entity; and (2) The Estate of Alexander Cazes, deceased, a citizen of Canada,

formerly doing business as Alphabay.

      Dated: August 1, 2019.

                                       JONES WALDO HOLBROOK & McDONOUGH PC


                                       By: /s/ J. Angus Edwards
                                          Jeffrey D. Gooch
                                          J. Angus Edwards
                                          JONES WALDO HOLBROOK & McDONOUGH PC

                                          Attorneys for the Seavers




                                             2
1595478.1
        Case 2:18-cv-00712-DB-DBP Document 30 Filed 08/01/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which provides for electronic service to the counsel listed below.

                        Vincent J. Velardo (velardo@litchfieldcavo.com)
                        Greg Soderberg (soderberg@litchfieldcavo.com)
                        LITCHFIELD CAVO LLP
                        420 E. South Temple, Suite 510
                        Salt Lake City, Utah 84111
                        Attorneys for The Tor Project, Inc.

                                                      By: Annelie Furner (Legal Assistant)




                                                 3
1595478.1
